UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1845


DAYYAN ATTA BEY EX REL DERICK SEALEY,

                Plaintiff - Appellant,

          v.

C. CALL, badge #534 individual, Policeman (Public Servant);
K.   BRADFORD,    Corporal,   Policeman   Supervisor   (Public
Servant);   ALBERT    PATRICK,   individual,   Judge   (Public
Servant);   TONYA   R.   HENDERSON-STITH,  individual,   Judge
(Public Servant),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:15-cv-00055-MSD-LRL)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dayyan Atta Bey ex rel Derick Sealey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dayyan Atta Bey ex rel Derick Sealey appeals the district

court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2012).             We have reviewed the

record and find that this appeal is frivolous.             Accordingly, we

dismiss the appeal for the reasons stated by the district court.

Bey v. Call, No. 4:15-cv-00055-MSD-LRL (E.D. Va. July 16, 2015).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     2